Pfeifer, J.,
dissenting.
{¶ 28} The errors that the auditors argue occurred in these cases are that personal property that should have been subject to tax was not listed on the taxpayer’s intercounty personal property tax returns. According to the majority, such errors of omission are not appealable by the auditors because “[t]he only errors that can be specifically charged to the Tax Commissioner are those set forth in his final determination.” As support for that proposition, the majority quotes Queen City Valves, Inc. v. Peck (1954), 161 Ohio St. 579, 583, 53 O.O. 430, 120 N.E.2d 310, where this court stated, “Under the wording of the statute the board [BTA] was entitled to be advised specifically of the various errors charged to the Tax Commissioner.” I believe it is possible for an auditor to advise the BTA that taxable personal property was not included in a tax return even if the Tax Commissioner did not discuss the issue in his final determination.
{¶ 29} R.C. 5717.02 specifically allows “auditors of the counties to the undivided general tax funds of which the revenues affected by [decisions of the Tax Commissioner] would primarily accrue” to appeal “any preliminary, amended, or final tax assessments, reassessments, valuations, determinations, findings, computations, or orders.” The majority’s decision unnecessarily, unstatutorily, restricts the auditor’s right to appeal. I dissent.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.
James Stevenson, Shelby County Prosecuting Attorney; Taft, Stettinius & Hollister, L.L.P., Fred J. Livingstone and Timothy J. Duff, for appellant Shelby County Auditor.
Gerald L. Heaton, Logan County Prosecuting Attorney; Taft, Stettinius & Hollister, L.L.P., Fred J. Livingstone and Timothy J. Duff, for appellant Logan County Auditor.
Alison Boggs, Union County Prosecuting Attorney; Taft, Stettinius & Hollister, L.L.P., Fred J. Livingstone and Timothy J. Duff, for appellant Union County Auditor.
Jim Petro, Attorney General, and James C. Sauer, Assistant Attorney General, for appellee Tax Commissioner of Ohio.
Vorys, Sater, Seymour & Pease, L.L.P., and Kevin M. Czerwonka, for appellee Honda of America Manufacturing, Inc.